DETAILED ACTION
	This is the first office action on the merits for application 17/267,031, which is a national stage entry of PCT/KR2019/007221, filed 6/14/2019, which claims priority to Korean applications KR10-2019-0049829, filed 4/29/2019, and KR10-2018-0150847, filed 11/29/2018.
	Claims 1-21 are pending in the application. Claims 1-15 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a current grounds of rejection.
Ricaud, et al. (U.S. Patent 5,254,179)
Lim, et al. (U.S. 2012/0048342 A1)
Jeong, et al. (U.S. 2018/0108795 A1)
Lim, et al. (U.S. 2007/0131272 A1)

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 1-15, in the reply filed on 1/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the diameter of the through-hole” in line 2.  There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “a diameter of the through-hole.” Further, the recitation of “through-hole” does not require that the through-hole has a shape that inherently has a diameter. The Examiner recommends reciting “a diameter of the through-hole.”
Claim 7 recites the limitation “the through-holes on the first surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “through-holes,” merely “a through-hole.” 
Claim 7 is further indefinite, because the units of distance in Equation 2 are not provided.
Claim 7 is further indefinite, because “a distance between the substrate and an observer” is not a fixed value, because an observer is capable of moving position at will.
Claim 15 recites the limitation “wherein the passivation layer includes” in line 2. There is insufficient antecedent basis for this limitation, because Claim 13, on which Claim 15 depends, recites “a passivation layer disposed on the first surface, the second surface, and the inclined portion.” Therefore, it is unclear whether “the passivation layer” recited in Claim 15 refers to the passivation layer disposed on the first surface, the passivation layer disposed on the second surface, and/or the passivation layer disposed on the inclined portion. For the purposes of examination, “the passivation layer” of Claim 15 is interpreted to include “the passivation layer disposed on the first surface, the passivation layer disposed on the second surface, and/or the passivation layer disposed on the inclined portion.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-4, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moslehi, et al. (U.S. Patent Application Publication 2010/0300518 A1).
In reference to Claim 1, Moslehi teaches a transparent semiconductor substrate 200 (Fig. 7, paragraphs [0074]-[0078]). This substrate is taught to be transparent (i.e. see-through) in paragraphs [0012] and [0078].
The substrate 200 of Moslehi includes a first surface, corresponding to the top surface of layer 200, as shown in the inset of Fig. 7C below.
 The substrate 200 of Moslehi includes a second surface opposite to the first surface, corresponding to the bottom surface of layer 200, as shown in the inset of Fig. 7C below.
The substrate 200 of Moslehi includes a through-hole penetrating 206 the semiconductor substrate 200 (Fig. 7C, paragraph [0076]).
Fig. 7C teaches that the through-hole 206 includes an inclined portion inclined with respect to the first surface and second surface, as shown in the inset below.

    PNG
    media_image1.png
    471
    662
    media_image1.png
    Greyscale

The inset further teaches the limitations of Claim 3, wherein a cross section of the through-hole in a longitudinal direction is a trapezoidal shape.
In reference to Claim 4, it is noted that “the first surface” can be construed as the bottom surface of the substrate, and that the “second surface” can be construed as the top surface of the substrate. Given this interpretation, wherein the inclined portion is configured to form an acute angle with respect to the first surface (i.e. inclined to form an acute angle with respect to the horizontal portion of the second, i.e. bottom, surface immediately adjacent to the inclined surface). 
In reference to Claim 7, Moslehi teaches that the substrate of his invention comprises multiple through-holes (shown as 186 in Fig. 7A), spaced from each other. 
Therefore, it is the Examiner’s position that the structure of Moslehi teaches the limitations of Claim 7, because there exists a range of values of L at which an observer may be positioned, to satisfy Equation 2, given the finite spacing S1 taught by Fig. 7A of Moslehi.
In reference to Claim 8, Fig. 7C teaches that the transparent semiconductor substrate further includes a light-reflecting layer, corresponding to layer 214 (paragraph [0076]).
In reference to Claim 9, Fig. 7C teaches that the transparent semiconductor substrate further includes a light-reflecting layer 214 disposed on (i.e. covering the back surface of) the first surface, the inclined portion (i.e. covering the back surface of the inclined surface), and the second surface (i.e. covering the back surface of the second surface).
In reference to Claim 10, Fig. 7C teaches that the transparent semiconductor substrate further includes an anti-reflection layer 212 (paragraph [0076]).
In reference to Claim 11, Fig. 7C teaches that the transparent semiconductor substrate further includes an anti-reflection layer 212 disposed on (i.e. covering) the first surface, the inclined portion (i.e. covering the inclined surface), and the second surface (i.e. covering the second surface) (paragraph [0076]).
In reference to Claim 12, Moslehi teaches that the transparent semiconductor substrate 200 of includes crystalline silicon (c-Si) or germanium (paragraph [0053]).
In reference to Claim 13, Fig. 7C teaches that the transparent semiconductor substrate further includes a passivation layer disposed on the first surface (corresponding to passivation layer 208), the second surface (corresponding to passivation layer 210), and the inclined portion (corresponding to passivation layer 208, which is shown in Fig. 7C to be disposed on the inclined surface).
In reference to Claim 14, Fig. 7C teaches that the transparent semiconductor substrate further includes a passivation layer disposed to directly contact the first surface (corresponding to passivation layer 208), the second surface (corresponding to passivation layer 210), and the inclined portion of the semiconductor substrate (corresponding to passivation layer 208, which is shown in Fig. 7C to be disposed directly on the inclined surface).
In reference to Claim 15, Moslehi teaches that the passivation layer 208/210 is made of a silicon oxide (i.e. a thermal oxide), a semiconductor nitride, or aluminum oxide (paragraph [0077]).
This disclosure teaches the limitations of Claim 15, wherein the passivation layer includes oxides, carbides, or nitrides of at least one element selected from metals, transition metals, and metalloids.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Turner, et al. (U.S. Patent Application Publication 2017/0326688 A1).
In reference to Claim 1, Turner teaches a transparent substrate 1005 (Fig. 3C, paragraphs [0080]-[0086]). 
Turner does not teach that the substrate is necessarily a semiconductor substrate.
However, paragraph [0039] teaches that substrate 1005 is transparent, and paragraph [0005] teaches that silicon is a transparent substrate suitable for the process of his invention.
Therefore, absent a showing of persuasive secondary considerations, one of ordinary skill in the art at the time the instant invention was filed to have selected substrate 1005 to be silicon, because Turner teaches that this is a suitable substrate for the process of his invention.
The substrate 1005 of Turner includes a first surface (corresponding to the bottom surface of layer 1005, as shown in Fig. 3C) and a second surface opposite to the first surface (corresponding to the top surface of layer 1005, as shown in Fig. 3C).
Fig. 3C teaches that the substrate comprises a through-hole penetrating the semiconductor substrate.
Turner teaches that the hole-formation process shown in Fig. 3C is a water-assisted process (paragraph [0080]).
Turner further teaches that the water-assisted process produces through holes with a low degree of taper (i.e. some degree of taper) (paragraph [0008]).
This disclosure teaches the limitations of Claim 1, wherein the through-hole includes an inclined portion inclined with respect to the first surface and second surface, i.e. because the through hole is tapered throughout the thickness of the substrate.
In reference to Claims 2 and 4, Turner teaches that the through holes in the substrate of his invention have a change in diameter between the “entrance diameter” and “exit diameter” (paragraph [0008]), and Turner further teaches that the exit diameter is larger than the entrance diameter (e.g. Fig. 8).
 Therefore, Turner teaches the limitations of Claim 2, wherein a diameter of the through-hole increases from the first surface (i.e. the surface of the “entrance hole”/i.e. the bottom surface, as shown in Fig. 3C) to the second surface (i.e. the surface of the “exit hole”/i.e. the top surface, as shown in Fig. 3C).
If this is not found to be the case, then it is the Examiner’s position that the “first surface” and “second surface” can be construed as being any of the top or bottom surfaces of the substrate that results in the relative diameters recited in Claim 2.
This disclosure further teaches the limitations of Claim 4, wherein the inclined portion is configured to form an acute angle with respect to the first surface (i.e. the bottom surface), because the hole is taught to taper from a wider diameter at the top surface to a narrower diameter at the bottom surface.
If this is not found to be the case, then it is the Examiner’s position that the “first surface” and “second surface” can be construed as being any of the top or bottom surfaces of the substrate that results in the inclination angle recited in Claim 4.
In reference to Claim 3, Turner teaches that the through-holes are circular (paragraph [0008]), and that the through-holes are tapered (see the rejection of Claim 1 above).
Therefore, this results in a cross section of the through-hole in a longitudinal direction (i.e. in a side view) having a trapezoidal shape (see, e.g., Figs. 1-2 of the instant specification).
In reference to Claim 5, Turner teaches that the diameter of the through-hole is 60 μm (paragraph [0084]).
This disclosure teaches the limitations of Claim 5, wherein the diameter of the through-hole is equal to or more than 1 μm on the first surface.
In reference to Claim 7, Turner teaches that the substrate of his invention comprises multiple through-holes (shown in Fig. 3C), spaced from each other. 
Therefore, it is the Examiner’s position that the structure of Turner teaches the limitations of Claim 7, because there exists a range of values of L at which an observer may be positioned, to satisfy Equation 2, given the finite spacing S1 taught by Fig. 3C of Turner.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, et al. (U.S. Patent Application Publication 2006/0112987 A1), in view of Turner, et al. (U.S. Patent Application Publication 2017/0326688 A1).
In reference to Claim 1, Nakata teaches a transparent semiconductor substrate, corresponding to the polycrystalline silicon substrate 4 of the transparent solar cell (Figs. 1-3, paragraph [0054]).
The substrate 4 of Nakata includes a first surface, corresponding to the bottom surface of layer 4, as shown in Fig. 3.
The substrate 4 of Nakata includes a second surface, corresponding to the top surface of layer 4, as shown in Fig. 3.
Figs. 1-3 teaches that the substrate 4 comprises a through-hole 8 penetrating the semiconductor substrate.
Nakata does not teach that the through-hole includes an inclined portion inclined with respect to the first surface and second surface.
However, Nakata teaches that the through-holes 8 are formed by a laser (paragraph [0059]).
To solve the same problem of providing through-holes in a silicon substrate (paragraph [0005]) using a laser (Abstract), Turner teaches that conventional laser processes used to drill holes in substrates result in tapered through-holes (paragraph [0101]).
Turner further teaches that the hole-formation process of his invention is a water-assisted process (Fig. 3C, paragraph [0080]), and that the process of his invention results in the formation of through-holes with a low degree of taper (i.e. some degree of taper) (paragraph [0008]). Finally, Turner teaches that the process of his invention provides the benefit of being a high-speed process useful for forming high-aspect-ratio through holes (paragraph [0002]).

Forming the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, teaches the limitations of Claim 1, wherein the through-hole includes an inclined portion inclined with respect to the first surface and second surface, i.e. because the through hole is tapered throughout the thickness of the substrate.
Forming the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, teaches the limitations of Claim 2, wherein a diameter of the through-hole increases from the first surface to the second surface, because the “first surface” and the “second surface” can be interpreted to be either of the top/bottom surfaces of the substrate 4 of Nakata, such that modified Nakata teaches the limitations of Claim 2.
Forming the apertures 8 of the device of Nakata using a water-assisted method, as in Turner, teaches the limitations of Claim 4, wherein the inclined portion is configured to form an acute angle with respect to the first surface because the “first surface” and the “second surface” can be interpreted to be either of the top/bottom surfaces of the substrate 4 of Nakata, such that modified Nakata teaches the limitations of Claim 4.
In reference to Claim 3, Nakata teaches that the through-holes are circular (Fig. 2), and that the through-holes are tapered (see the rejection of Claim 1 above).
Therefore, this results in a cross section of the through-hole in a longitudinal direction (i.e. in a side view) having a trapezoidal shape (see, e.g., Figs. 1-2 of the instant specification).
In reference to Claim 5, Nakata teaches that the diameter of the through-hole is 100-300 μm (paragraph [0061]).
This disclosure teaches the limitations of Claim 5, wherein the diameter of the through-hole is equal to or more than 1 μm on the first surface.
In reference to Claim 6, Nakata teaches that the diameter of the through-hole is 100-300 μm (paragraph [0061]).

Therefore, it is the Examiner’s position that, because diameter of modified Nakata is in the range recognized by the instant specification, the substrate of modified Nakata has the haze value recited in Claim 6.
In reference to Claim 7, Nakata teaches that the substrate of his invention comprises multiple through-holes 8 (Figs. 1-2), spaced from each other. 
Therefore, it is the Examiner’s position that the structure of modified Nakata teaches the limitations of Claim 7, because there exists a range of values of L at which an observer may be positioned, to satisfy Equation 2, given the finite spacing S1 taught by Figs. 1-2 of Nakata.
In reference to Claim 8, Fig. 3 of Nakata teaches that the transparent semiconductor substrate further includes a light-reflecting layer, corresponding to layer 5 (paragraph [0050]).
In reference to Claim 9, Fig. 3 of Nakata teaches that the transparent semiconductor substrate further includes a light-reflecting layer 5 disposed on (i.e. structurally connected to) the first surface, the inclined portion (i.e. structurally connected to the inclined surface), and the second surface (i.e. structurally connected to the second surface).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721